         Case 1:16-cv-10386-LTS Document 314 Filed 03/13/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                   Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                 Plaintiffs,

        vs.
 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL

                                  Defendants.




                                 NOTICE OF APPEARANCE

       Please enter the appearance of the undersigned as counsel for Defendants Hewlett-Packard

Financial Services Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc.,

Hewlett-Packard Enterprise Company, and David Gill in the above-captioned action. I am

admitted to practice in the United States District Court for the District of Massachusetts.

                                                      Respectfully submitted,

                                                      /s/ Kevin C. Quigley
                                                      Kevin C. Quigley (BBO No. 685015)
                                                      CHOATE, HALL & STEWART LLP
                                                      Two International Place
                                                      Boston, Massachusetts 02110
                                                      (617) 248-5000

                                                      Attorney for Defendants
Dated: March 13, 2020
         Case 1:16-cv-10386-LTS Document 314 Filed 03/13/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I, Kevin C. Quigley, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing Defendants’ Assented-To
Motion to Continue Hearing was filed using the CM/ECF system and electronic notice will be
sent to registered participants as indicated on the Notice of Electronic Filing (NEF) on March 13,
2020.

                                             /s/ Kevin C. Quigley
                                             Kevin C. Quigley




                                                2
